          Case 1:96-cr-00789-AJN Document 45 Filed 09/09/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   9/10/2020

 United States of America,

                –v–
                                                                                 96-cr-789 (AJN)
 Levanger Belcher,
                                                                                     ORDER
                       Defendant.




ALISON J. NATHAN, District Judge:

       As stated on the record at the conference today, the parties are directed to submit a joint

status update by September 24, 2020. If the status update indicates that the parties are prepared

to proceed with a change of plea and sentencing at the conference scheduled for October 1, 2020,

then the Defendant shall file his sentencing submission by September 25, 2020, and the

Government shall file its submission by September 29, 2020.


       SO ORDERED.


Dated: September 9, 2020                           __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge
